DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 27 January 2021; which amends claims 1, 4, 25 and 26, and introduces claims 30-32.  Claims 1-32 are now pending in this application. 
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 27 October 2020 and 24 November 2020.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejection of claims 1-21, 25 and 26, as being unpatentable over Lee (U.S. Patent Application Publication No. 2015/0380968) in view of Moth’872 (U.S. Patent Application Publication No. 2008/0067872), further in view of Moth’197 (U.S. Patent Application Publication No. 2011/0187197), Examiner notes the following:
As per independent claims 1, 25 and 26, Applicant argues that combination of Lee and Moth does not teach the instantly amended claim language using a software-defined power infrastructure … wherein load-sharing is enabled by a policy within the software-defined power infrastructure (spanning pages 8-9 of the instant response).  This argument is persuasive.  Although Lee teaches a computerized control mechanism, as noted by Applicant, and it is well established in the computer arts for hardware and software versions of functionality to be interchangeable and obvious variants, Examiner agrees that the combination of Lee and Moth (both) does not specifically provide for the load-sharing being based upon a policy.  However, Applicant’s attention is directed to Ramamurthy et al. (U.S. Patent Application Publication No. 2015/0121113; newly cited, commonly owned by Applicant), which teaches that it was known in the prior art for power management systems to utilize control strategies/policies to enhance dynamic power control for load-sharing (para[0106]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such software implemented policies in the combined system of Lee and Moth (both), since Ramamurthy et al. teaches a resultant optimization of power utilization (para[0106]).
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the argument already addressed above.
Accordingly, claims 1-21 and 25-32 are now rejected under 35 U.S.C. §103, as being unpatentable over Lee (U.S. Patent Application Publication No. 2015/0380968) in view of Moth’872 (U.S. Patent Application Publication No. 2008/0067872) and Moth’197 (U.S. Patent Application Publication No. 2011/ 0187197), further in view of Ramamurthy et al. (U.S. Patent Application Publication No. 2015/0121113).
As per amended claim 1, Lee teaches the instantly claimed computer-implemented method for power management comprising (abstract; para[0071]): providing an AC power distribution topology within a datacenter to provide one or more AC power sources to computing devices within the datacenter (Fig. 3, AC source/utility line 0360/0361 with transfer switch 0320 and AC+DC Power Supply 0350); providing a DC power distribution topology within the datacenter to provide one or more DC power sources to computing devices within the datacenter in addition to the AC power distribution topology (Fig. 3, battery charger/string 0330/0340 with transfer switch 0320 and AC+DC Power Supply 0350); provisioning an uninterruptible power supply (UPS) to a rack of computing devices within the datacenter (Fig. 3, protected device 0390 including server/load 0392; para[0014, 0016, 0047-0049, 0113-0114, 0130, 0146]), wherein the UPS is capable of receiving the one or more AC power sources using the AC power distribution topology and the one or more DC power sources using the DC power distribution topology (Fig. 3, transfer switch 0320 and AC+DC Power Supply 0350), and wherein the UPS includes multiple batteries spread across multiple data racks (Figs. 9-11, 0944) … ; evaluating the one or more [backup generator] power sources for energizing the … power distribution topology (Fig. 6, 0607; Fig. 8, 0809-0810); and connecting the one or more [backup generator] power sources to the UPS which is provisioned to the rack of computing devices, based on the evaluating and a datacenter power requirement (Fig. 6, 0609 and 0611; Fig. 8, 0812).
However, Lee teaches that their backup generator is an AC generator, not a DC power source, as instantly claimed.  In this regard, Moth’872 teaches a UPS that utilizes a DC power source (Fig. 6; para[0076]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a DC generator as the secondary power source in the system of Lee (instead of an AC generator), since Moth’872 teaches the known benefit of increased generator speed and corresponding decrease in cost/kilowatt of generated electricity (para[0015]).
Furthermore, Lee does not teach that the instantly claimed UPS … uses the one or more DC power sources to load-share with the one or more AC power sources, as instantly claimed.  In this regard, Moth’197 teaches that it was known in the prior art for UPS devices to load-share DC and AC power sources (para[0117], power from the DC bus may be used to supplement power from the primary source, e.g. by load sharing among PCMs delivering power to the DC bus).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a technique in the system of Lee, since Moth’197 teaches a resultant increased reliability of the emergency power supply.
Although Lee teaches a computerized control mechanism, and it is well established in the computer arts for hardware and software versions of functionality to be interchangeable and obvious variants, Examiner Lee and Moth (both) does not specifically provide for the load-sharing being based upon a policy, as per the instant amendment.  However, Ramamurthy et al., teaches that it was known in the prior art for power management systems to utilize control strategies/policies to enhance dynamic power control for load-sharing (para[0106]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such software implemented policies in the combined system of Lee and Moth (both), since Ramamurthy et al. teaches a resultant optimization of power utilization.  Similarly applies to claims 7, 11-15 and 20, and amended claims 25 and 26.
As per claims 2 and 3, Lee further teaches the instantly claimed evaluating the one or more AC power sources for energizing the AC power distribution topology and connecting the one or more AC power sources to the UPS which is provisioned to the rack of computing devices, based on the evaluating the one or more AC power sources, the evaluating the one or more DC power sources, and the datacenter power requirement (abstract; Fig. 6, 0601, 0602 and 0604; Fig. 8, 0801, 0802 and 0804).
As per claims 4, 5 and 16, Lee further teaches the instantly claimed evaluating the one or more AC power sources, the evaluating the one or more DC power sources, the connecting the one or more AC power sources, and the connecting the one or more DC power sources, using a software-defined power infrastructure (para[0070]), that controls the evaluating and the connecting in a dynamic manner (para[0021]).
As per claim 6, Lee further teaches that the instantly claimed datacenter power requirement includes IN redundancy, 2N redundancy, carbon footprint management, cost of energy, or source of energy (para[0064-0066, 0146-0149]).
As per claims 8 and 9, Lee further teaches that the instantly claimed DC power sources include renewable energy DC sources, which include solar power, hydro power, or wind power (para[0063, 0145]).
As per claim 10 and amended claim 21, Lee further teaches the instantly claimed power distribution center/units and power flow control (para[0020, 0131-0132]).
As per claims 17 and 18, Lee further teaches the instantly claimed changing the AC/DC power distribution topology and adding one or more power caches to the DC power distribution topology (para[0034]).
As per claim 19, Lee further teaches that the instantly claimed connecting is triggered by a power source failure (para[0050, 0074-0075]).
As per claim 27, Lee further teaches that the instantly claimed rack of computing devices is configured to receive and is provided with both AC power and DC power (Fig. 3, transfer switch 0320 and AC+DC Power Supply 0350).
Moth’197 further teaches that the instantly claimed UPS is configured to isolate itself from the one or more AC power sources when the one or more AC power sources fail or are offline (para[0117], provides for a mode wherein switches 306, 307 in the switch unit 304 are open to isolate the load bars 308, 309 from the primary power source.  In other words the system is operating in an islanding state).
As per claim 28, Moth’197 further teaches the instantly claimed performing peak shaving when the UPS operates on the one or more AC power sources in order to limit AC input power based on a predetermined peak shaving limit (para[0128]).
As per newly presented claims 30 and 31, Lee further teaches that the instantly claimed uninterruptible power supply provides power to the rack based on a tuning/balancing of the one or more DC power sources and the one or more AC power sources wherein the tuning is accomplished using a policy within the software-defined power infrastructure (para[0113, 0130]).
As per newly presented claim 32, Lee further teaches the instantly claimed dynamically reconfiguring the provisioning of the uninterruptible power supply to accomplish dynamic load-sharing (para[0021]).
Examiner notes that Applicant has provided no further arguments regarding the rejection of dependent claims 22 and 23 under 35 U.S.C. §103, as being unpatentable over Lee (U.S. Patent Application Publication No. 2015/0380968) in view of Moth’872 (U.S. Patent Application Publication No. 2008/0067872) and Moth’197 (U.S. Patent Application Publication No. 2011/0187197), further in view of Fluman et al. (U.S. Patent Application Publication No. 2017/0177047).
Accordingly, claims 22 and 23 are now rejected under 35 U.S.C. §103, as being unpatentable over Lee (U.S. Patent Application Publication No. 2015/0380968) in view of Moth’872 (U.S. Patent Application Publication No. 2008/0067872) and Moth’197 (U.S. Patent Application Publication No. 2011/0187197), further in view of Ramamurthy et al. (U.S. Patent Application Publication No. 2015/0121113), as applied to claim 1 above, further in view of Fluman et al. (U.S. Patent Application Publication No. 2017/0177047). 
As per claims 22 and 23, although the combination of Lee, Moth (both) and Ramamurthy et al. teaches Applicant’s invention substantially as instantly claimed, neither Lee, Moth (both) nor Ramamurthy et al. provide for the instantly claimed modifying load-side power usage within the rack, based on power availability/cost from the one or more AC power sources and the one or more DC power sources.  In this regard, Fluman et al. teach that it was known in the art to balance load-side power usage based upon power cost/availability (abstract; para[0009-0011, 0015, 0019]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to use such considerations in the combined system of Lee, Moth (both) and Ramamurthy et al., since Fluman et al.
The rejection of dependent claim 24 under 35 U.S.C. §103, as being unpatentable over Lee (U.S. Patent Application Publication No. 2015/0380968) in view of Moth’872 (U.S. Patent Application Publication No. 2008/0067872) and Moth’197 (U.S. Patent Application Publication No. 2011/0187197), further in view of Leslie et al. (U.S. Patent Application Publication No. 2018/0189432), is withdrawn, because the instant application and Leslie et al. are commonly assigned, and the publication date of Leslie et al. (and each of its parent applications) post-dates the instant filing date of 15 December 2017.
Claim 24 is newly rejected under 35 U.S.C. §103, as being unpatentable over Lee (U.S. Patent Application Publication No. 2015/0380968) in view of Moth’872 (U.S. Patent Application Publication No. 2008/0067872) and Moth’197 (U.S. Patent Application Publication No. 2011/0187197), further in view of Ramamurthy et al. (U.S. Patent Application Publication No. 2015/0121113), as applied to claim 1 above, further in view of the following.
As per claim 24, although the combination of Lee, Moth (both) and Ramamurthy et al. teaches Applicant’s invention substantially as instantly claimed, neither Lee, Moth (both) nor Ramamurthy et al. provide for the instantly claimed achieving a lower carbon footprint for the datacenter.  In this regard, Examiner takes Official Notice that operating a datacenter in order to achieve a lower carbon footprint is a well-known and established industry goal; see for example, Ghose (U.S. Patent Application Publication No. 2015/0192978; para[0003]), Li et al. (U.S. Patent Application Publication No. 2016/0109916; para[0019, 0023]), Li et al. (U.S. Patent Application Publication No. 2013/0212410; para[0047-0051, 0065]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such considerations in the combined system of Lee, Moth (both) and Ramamurthy et al., since they are well-known to increase energy efficiency and reduce costs.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/6/21